Citation Nr: 1225357	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  07-06 232	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1968, including in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied, in pertinent part, the benefits sought on appeal.

In September 2010, the Board denied claims of entitlement to service connection for a disability manifested by hair loss, a disability manifested by diarrhea, a disability manifest by chest pain, a right shoulder disability, a right hand disability, and chloracne.  The Board remanded the Veteran's claims of entitlement to service connection for a disability manifested by dizziness, an ear disability (characterized as sore and/or ringing ears), and a back disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Following the Board's September 2010 remand, in a May 2012 rating decision, the RO granted service connection for tinnitus (claimed as ringing ears) and assigned a 10 percent rating effective March 10, 2004.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly an issue relating to tinnitus is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997). 

For the reasons discussed below, the Veteran's claims of entitlement to service connection for a disability manifested by dizziness and for a back disability are REMANDED again to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran seeks service connection for a back disability and for a disability manifested by dizziness.  He contends that he incurred these disabilities during or as a result of his active service.  

While there is no record of complaints of or treatment for either of the Veteran's claimed disabilities in his service treatment records, the Veteran's exposure to combat has been conceded (as noted in the Board's September 2010 decision); thus, the provisions of 38 U.S.C.A. § 1154(b) apply to his claims.  As such, service incurrence may be found even though there are no official records of such incurrence in service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996)(table).  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (stating that, if a Veteran engaged in combat with the enemy while in active service, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service).  

When the Board remanded these claims in September 2010, it was concerned primarily with affording the Veteran VA examinations to determine the nature and etiology of his claimed conditions.  These VA examinations occurred in December 2010 and January 2011.  

During his December 2010 VA ear disease examination, the Veteran reported that he had experienced dizziness with quick movements for 40+ years.  He also reported that his dizzy spells would occur many times a day and last for about 30 seconds at a time.  Upon examination of the Veteran's ears, the examiner noted that the auricles showed no deformity or tissue loss, his external auditory canals showed no edema, scaling, or discharge, and his tympanic membranes were normal.  There were no polyps, and there was no evidence of cholesteatoma or of a middle ear infection.  There was no indication of staggering gait or imbalance, no complication of ear disease, and no neoplasm.  There also was no other evidence of physical findings related to his claimed condition.  The examiner noted that the Veteran had shown normal sloping to moderate and then upsloping to mild sensorineural hearing loss in both ears on a November 2010 audiogram.  This examiner also noted that there was no peripheral vestibular disorder found during the examination but he would be ordering an electronystagmography (ENG) test to further clarify, if possible, the source of the Veteran's dizziness.  

Based on the examination results, the December 2010 VA examiner noted that there was no active ear disease present.  The examiner concluded that he could see no relationship between the Veteran's dizziness and his active service.  The examiner based this conclusion on the fact that the Veteran's first complaint of dizziness was apparently in the year 2000 and that, while a friend noted in a letter that the Veteran had syncopal episodes, or blackouts, this was quite different from dizziness.  There was nothing noted in the Veteran's active service that could cause dizziness, therefore, the December 2010 VA examiner could not see an etiological connection.  Lastly, the examiner noted that he would dictate the results of the ENG as an addendum once they were available.  

Upon review of the claims file, the Board notes that the Veteran underwent an ENG in December 2010.  It does not appear, however, that the December 2010 VA ear disease examiner provided the results of the ENG in an addendum report as he had indicated he would in the December 2010 examination report.  It is possible that the results of ENG testing may prove beneficial to the Veteran's claim; accordingly, this claim must be remanded in order for an addendum to the December 2010 VA examination to be provided.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's back disability claim, he was afforded a VA spine examination in January 2011.  He reported to the examiner that he fell on his back while trying to unload ammunition in Vietnam and that his back pain had never completely gone away since that time.  He reported that the pain had radiated to his right leg for years but had increased in severity recently.  After examining the Veteran, the examiner diagnosed degenerative disc disease of the lumbar spine with foraminal narrowing and right leg sensory radiculopathy.  The examiner opined that the Veteran's low back condition was less likely than not related to his active service.  The examiner indicated that this conclusion was based on the medical records, the Veteran's history, and his examination results.  Notably, the January 2011 VA examiner did not indicate clearly why the Veteran's current back condition could not be related to the back injury that he reportedly incurred during his active service.  

The Board notes in this regard that the probative value of a medical opinion comes from its underlying reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  Further, a simple review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, because the January 2011 VA examiner's opinion regarding the etiology of the Veteran's claimed back disability is not supported by a clear rationale, the Board finds that this claim also must be remanded in order to obtain an addendum to this examination report.  Barr, 21 Vet. App. at 311.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in June 2012 without complying with the September 2010 remand instructions.  Given this error, another remand is required.

Finally, it appears that the Veteran's mailing address may have changed recently.  When the Board remanded the current issues on appeal in September 2010, it directed the RO/AMC to contact the Veteran and/or his representative and request that they identify all VA and non-VA clinicians who had treated his dizziness and back disability since his separation from service.  The RO/AMC was instructed to obtain any identified records.  To comply with this directive, the AMC sent the Veteran a letter requesting this information in September 2010.  This letter was returned by the postal service with a stamp indicating that the Veteran was "not known" at the mailing address used for the September 2010 letter.  While this letter was sent to an address in Stockton, California, the Veteran appears to be living currently in Las Vegas, Nevada, as indicated on his December 2010 VA ear disease examination report.  Because this claim is being remanded for additional development, the RO/AMC also should attempt to obtain the Veteran's current mailing address of record and update all appropriate VA databases prior to conducting the development requested by the Board in this remand.  The RO/AMC further should attempt to clarify the scope of representation by the Veteran's current VSO, the California Department of Veterans Affairs, as he appears to have moved out of the state of California.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to confirm the Veteran's current mailing address of record.  Update all appropriate VA databases with any new information obtained concerning the Veteran's current mailing address of record.

2.  If, and only if, the Veteran currently resides outside of the state of California, then contact the California Department of Veterans Affairs (CDVA) and ask them to clarify the scope of their representation of the Veteran.  If CDVA informs the RO/AMC that it no longer represents the Veteran, then contact the Veteran and provide him the opportunity to select another VSO to represent him before VA.

3.  Thereafter, and as requested in the Board's September 2010 remand, contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for dizziness and for a back disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Advise the Veteran not to submit duplicate copies of any records previously submitted to VA.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Then, contact the relevant VA medical facility and return the Veteran's claims file and a copy of this remand to the VA examiner who conducted the Veteran's December 6, 2010, VA ear disease examination for an addendum to that examination report.  Specifically, this examiner is asked to report and comment on the results of the Veteran's December 2010 electronystagmography (ENG) test.  This examiner also should state whether his December 2010 opinion concerning the contended etiological link between the Veteran's dizziness and his active service has changed based on the results of the Veteran's ENG test.  A complete rationale must be provided for any opinions expressed.

5.  If, and only, if the VA examiner who conducted the Veteran's December 6, 2010, VA ear disease examination is unavailable, and after confirming the Veteran's current mailing address of record, then schedule the Veteran for a new VA examination which addresses the contended causal relationship between dizziness and active service.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that dizziness, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

6.  Contact the relevant VA medical facility and return the Veteran's claims file and a copy of this remand to the VA examiner who conducted the Veteran's January 4, 2011, VA spine examination for an addendum to that examination report.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine with foraminal narrowing and right leg sensory radiculopathy is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

7.  If, and only, if the VA examiner who conducted the Veteran's January 24, 2011, VA spine examination is unavailable, and after confirming the Veteran's current mailing address of record, then schedule the Veteran for a new VA examination which addresses the contended causal relationship between a back disability and active service.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a back disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

